            Case 1:19-cv-09907-LGS Document 28 Filed 03/28/20 Page 1 of 2



Philip J. Mackey, Esq.                                                         600 Washington Avenue
                                                                               Suite 2500
pmackey@lewisrice.com                                                          St. Louis, Missouri 63101
314.444.1343 (direct)                      Attorneys at Law
314.612.1343 (fax)                                                             www.lewisrice.com


                                          March 28, 2020
                                                                !% ( 
                                                               !%"%( !
Via Electronic Case Filing
                                                               $
                                                               %*-&+)+)&  (
Honorable Lorna G. Schofield
United States District Court Judge                                    (
Southern District of New York
6500 Pearl Street                                              ',)&+)+)
New York, NY 10007                                             # &# 

            Re:   Lopez v. Build-a-Bear Workshop, et al.,
                  Case No. 1:19-cv-9907-LGS (S.D.N.Y.)

Dear Judge Schofield:

        This Firm represents Defendant Build-A-Bear Workshop, Inc. (“Defendant”) in the above-
referenced matter. We have conferred with Plaintiff’s counsel regarding the matters set forth
herein. Defendant respectfully requests, without Plaintiff’s consent, that this matter be stayed until
August 20, 2020. Alternatively, Defendant respectfully requests, with Plaintiff’s consent: (1) a
stay of discovery in this matter pending a ruling on Defendant’s currently pending Motion to
Dismiss or, in the Alternative, to Strike Plaintiff’s Class Allegations (“Motion to Dismiss”); and
(2) an additional fourteen (14) days, up to and including April 17, 2020, within which for
Defendant to file its Reply in Support of its Motion to Dismiss (“Reply”).

         By way of background, Plaintiff filed his original Complaint on October 25, 2019. (ECF
No. 1.) On February 14, 2020, Defendant filed a Motion to Dismiss or, in the Alternative, to Strike
Plaintiff’s Class Allegations. (ECF Nos. 20, 21.) On February 18, 2020, Plaintiff filed his
operative First Amended Complaint. (ECF No. 22.) On March 6, 2020, Defendant filed its
currently pending Motion to Dismiss. (ECF Nos. 25, 26.) On March 18, 2020, Plaintiff filed his
Opposition to Defendant’s Motion to Dismiss. (ECF No. 27.) Defendant’s Reply is presently due
on or before April 3, 2020. (See ECF No. 24.)

        As the Court is aware, this matter is one of many similar cases filed in this Court, raising
many identical legal issues with respect to Title III of the Americans with Disabilities Act, gift
cards, and Braille. In addition to Defendant’s Motion to Dismiss, myriad motions to dismiss are
pending in these similar cases. Defendant understands that stays have been entered in a number
of these similar cases. See Tucker v. Chick -Fil-A, Inc., Case No. 1:19-cv-09844-ER (S.D.N.Y.)
(ECF No. 16) (granting application to stay case and citing myriad orders granting stays in similar,
pending cases). Defendant respectfully requests, without Plaintiff’s consent, that this matter be
stayed until August 20, 2020, which will allow the parties and this Court the benefit of the analyses
on the many other, fully briefed motions to dismiss pending in the similar matters. A stay will
also conserve the parties’ resources and the Court’s resources.



2373299.1
              Case 1:19-cv-09907-LGS Document 28 Filed 03/28/20 Page 2 of 2




March 28, 2020
Page 2

          Alternatively, with Plaintiff’s consent, Defendant respectfully requests that discovery be
stayed pending a ruling on Defendant’s Motion to Dismiss. In addition, Defendant respectfully
requests, also with Plaintiff’s consent, an additional fourteen (14) days, up to and including April
17, 2020, within which to file its Reply. Defendant and its counsel have experienced unexpected
interruption as a result of the COVID-19 virus. As a result, Defendant requests this brief extension.
In the event the Court grants Defendant’s request to stay this matter until August 20, 2020,
Defendant respectfully submits these alternative requests (to stay discovery and for additional time
to file its Reply) can be denied as moot.

            I thank the Court in advance for its consideration as to the matters set forth herein.

                                                   Very truly yours,



                                                   /s/ Philip J. Mackey, Esq.

PJM/mlj
Cc:   Counsel of Record (via ECF)




2373299.1
